                       Case 2:19-cv-01096-TLN-DB Document 23 Filed 04/21/20 Page 1 of 2

                   1   THOMAS A. WOODS (SB #210050)
                       thomas.woods@stoel.com
                   2   COREY M. DAY (SB #311021)
                       corey.day@stoel.com
                   3   STOEL RIVES LLP
                       500 Capitol Mall, Suite 1600
                   4   Sacramento, CA 95814
                       Telephone: 916.447.0700
                   5   Facsimile: 916.447.4781
                   6   Attorneys for Defendant
                       SELECT PORTFOLIO SERVICING, INC.
                   7

                   8
                                                 UNITED STATES DISTRICT COURT
                   9
                                               EASTERN DISTRICT OF CALIFORNIA
                10
                       JOSEPH CUNNINGHAM, an individual;            Case No. 2:19-cv-01096-TLN-DB
                11     KATHY CUNNINGHAM, an individual,
                                                                    ORDER GRANTING STIPULATION TO
                12                     Plaintiffs,                  EXTEND TIME TO RESPOND TO
                                                                    PLAINTIFFS’ FIRST AMENDED
                13           v.                                     COMPLAINT
                14     SELECT PORTFOLIO SERVICING, INC. and
                       DOES 1 through 10, inclusive,
                15
                                       Defendants.
                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
S TOEL R IVES LLP
ATTORNEYS AT LAW
                       ORDER GRANTING EXTENSION TO RESPOND
   SACRAMENTO          TO PLTFS’ 1ST AMENDED COMPLAINT        -1-                       2:19-CV-01096-TLN-DB
                       Case 2:19-cv-01096-TLN-DB Document 23 Filed 04/21/20 Page 2 of 2

                   1                                                ORDER
                   2          Pursuant to the stipulation of Plaintiffs Joseph Cunningham and Kathy Cunningham
                   3   (collectively, “Plaintiffs”) and Defendant, Select Portfolio Servicing, Inc. (“SPS”), and good
                   4   cause appearing,
                   5          IT IS HEREBY ORDERED that SPS’ request for a thirty (30) day extension of time to
                   6   respond to Plaintiffs’ First Amended Complaint is GRANTED. SPS’ deadline to respond to
                   7   Plaintiffs’ First Amended Complaint is now May 20, 2020.
                   8          IT IS SO ORDERED.
                   9

                10
                       Dated: April 21, 2020
                11
                                                                                 Troy L. Nunley
                12                                                               United States District Judge

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
S TOEL R IVES LLP
ATTORNEYS AT LAW
                        ORDER GRANTING EXTENSION TO RESPOND
   SACRAMENTO           TO PLTFS’ 1ST AMENDED COMPLAINT                -2-                            2:19-CV-01096-TLN-DB
